Citation Nr: 1338214	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for dyspareunia, claimed as a pelvic disability.

5.  Entitlement to service connection for herpes simplex 2.

6.  Entitlement to service connection for a gastrointestinal disability.

7.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

8.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  

9.  Entitlement to an initial rating in excess of 30 percent and in excess of 50 percent from January 1, 2012 for an acquired psychiatric disability.

10.  Entitlement to an initial rating in excess of 10 percent for chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion and degenerative changes; and in excess of 20 percent from December 29, 2009 for chronic myofascial pain of the thoracolumbar spine with thoracic disc protrusion, degenerative changes and sacroiliac joint sclerosis and degenerative changes.

11.  Entitlement to an initial rating in excess of 10 percent for chronic myofascial pain and degenerative changes of the cervical spine.  

12.  Entitlement to an initial rating in excess of 10 percent for brachial neuralgia of the right upper extremity.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 2004 to August 2004 and on active duty from July 2007 to September 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran submitted a notice of disagreement dated August 2011 for the effective date of the grant of service connection for temporomandibular joint disorder and the denial of service connection for posttraumatic stress disorder.  A statement of the case was promulgated in January 2012.  There is no substantive appeal of record concerning these matters.  Thus, the Board finds no jurisdiction over these claims.

The Board notes that the Veteran has been granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities effective February 17, 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1   (1999); 38 C.F.R. § 3.303(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).

Concerning the Veteran's claims of service connection for dyspareunia, claimed as a pelvic disability, and genital herpes, the Board finds that an additional VA examination is necessary.  The Veteran was treated for dyspareunia and herpes in-service in May 2008.  She was afforded a VA examination for the contemplation of these disabilities in January 2010.  The examiner declined to diagnose the Veteran with such disabilities, in part due to the Veteran indicating she did not want a physical examination.  However, VA treatment records indicate that the Veteran has been diagnosed with herpes during the relevant period, with her most recent outbreak in June 2012.  Thus, the Board finds that the Veteran should be afforded an additional VA gynecological examination.  

The Veteran was afforded a VA examination in January 2010 for her claim for service connection for the bilateral hip disability.  The Veteran was treated for complaints of right hip pain and was diagnosed with right greater tronchanter bursitis during active service in August 2004.  Although the examiner reiterated the Veteran's claims of pain and indicated some seemingly abnormal findings on radiological testing of the pelvis, it's unclear whether the Veteran was diagnosed with a current hip disability and, if so, if such disability has a relationship with active service.  The Board additionally notes that the Veteran's VA treatment records indicate hip arthralgias and, more specifically, an April 2012 VA treatment note indicates right sacroiliac joint dysfunction with possible right hip impingement syndrome.  Thus, the Veteran should be afforded a VA examination to determine if she has a current hip disability related to active service or that is secondary to or aggravated by a service-connected disability.

Additionally, the Veteran has claimed service connection for a right shoulder disability.  The Veteran was treated for such during active service in November 2007.  The August 2008 VA examination did not specifically determine whether there was a right shoulder disability and, if so, the etiology.  Thus, the Veteran should be afforded a VA examination to determine if she has a current right shoulder disability related to active service or that is secondary to or aggravated by a service-connected disability.

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service; unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

If a disorder was not noted on entering service, VA must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A.§ 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.  

For purposes of aggravation of a preexisting disease, such aggravation will be said to have occurred where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271   (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997). 

Concerning the Veteran's claim for service connection for a gastrointestinal disability, she indicated in her original claim's form dated in July 2008 that she was first treated for such disability by her private doctor during 2005.  Private treatment records subsequently associated with the claims file indicate that in December 2005, she was provided objective testing for stomach complaints.  Service treatment records from the Veteran's second period of active duty indicate that she was diagnosed with gastritis and GERD in September 2007.  The Veteran was afforded a VA examination to consider her claim for aggravation and in a February 2009 addendum; the examiner indicated that the Veteran's gastrointestinal disability was not permanently aggravated beyond the normal progression.  However, the examiner did not use the correct standard of evidence for her opinion and the Veteran's extensive treatment for gastrointestinal issues during her second period of service was not noted.  Thus, the Veteran should be afforded an additional examination to determine if her pre-existing gastrointestinal disability was aggravated during her second period of active service. 

With regards to all of the Veteran's claimed disabilities, the Board notes that a VA and Social Security Administration prisoner computer match from the Milwaukee County Jail, associated with the Virtual claims file in September 2013, indicates that the Veteran is in receipt of Social Security disability income.  Records from that agency must be obtained.  Id.;Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VCAA notice regarding secondary service connection has not been provided to the Veteran; thus, such should be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA secondary service connection notice for his service connection claim. 

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Milwaukee VAMC dating since May 2013.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any current gynecological disability and specifically whether any disability found was aggravated by active service.  The claims file should be made available to the examiner and reviewed in conjunction with this examination.  Any indicated studies should be performed.  The claims file must be provided for review.  

The examiner must review the claims file in order to provide an opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that the Veteran's genital herpes and/or dyspareunia arose during or are otherwise related to her periods of service.  In rendering the opinion, the examiner should note the objective indications of the disorders in the Veteran's service treatment records.

5.  The Veteran should be afforded a VA orthopedic examination to elicit an opinion as to the possible relationship between any bilateral hip disability and active service or any service-connected disability.  All necessary tests should be performed.  The examiner is requested to opine whether it is at least as likely as not that the Veteran's bilateral hip disability is related to active service or is secondary to or aggravated (permanent worsening beyond the natural progression) by her service-connected disabilities to include, but not limited to, her service-connected back, neck and bilateral knee disabilities.  If aggravation is found, then the examiner must quantify the degree of such aggravation with a baseline indicated prior to the onset of the worsening. 

The rationale for any opinion should be set forth. The claims folder should be made available to the examiner in conjunction with the examination.

6.  The Veteran should be afforded a VA orthopedic examination to elicit an opinion as to the possible relationship between any right shoulder disability and active service or any service-connected disability.  All necessary tests should be performed.  The examiner is requested to opine whether it is at least as likely as not that the Veteran's right shoulder disability is related to active service or is secondary to or aggravated (permanent worsening beyond the natural progression) by her service-connected disabilities to include, but not limited to, her service-connected neck and brachial neuralgia.  If aggravation is found, then the examiner must quantify the degree of such aggravation with a baseline indicated prior to the onset of the worsening. 

The rationale for any opinion should be set forth. The claims folder should be made available to the examiner in conjunction with the examination.

7.  Schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any current gastrointestinal disability and specifically whether any disability found was aggravated by active service.  The claims file should be made available to the examiner and reviewed in conjunction with this examination.  Any indicated studies should be performed.  The claims file must be provided for review.  

The examiner should indicate whether any pre-existing gastrointestinal disability was aggravated beyond its natural progress during the Veteran's second period of service.  The examiner should specifically note the service treatment records in the claims file indicating medical intervention for gastrointestinal complaints during the Veteran's second period of service.

A rationale must be provided for all conclusions reached during the course of this inquiry.

8.  Thereafter, the AOJ should readjudicate the claims. If the benefit sought on appeal remains denied, the Veteran 

and her representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


